December 5, 2013 VIA ELECTRONIC TRANSMISSION Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: Alpine Income Trust (the “Trust”) File Nos. (333-100289) and (811-21210) on behalf of its series, the Alpine High Yield Managed Duration Municipal Fund (the “Fund”) Ladies and Gentlemen: Pursuant to Rule 497(c) under the Securities Act of 1933, as amended, please find the XBRL-coded version of prospectus disclosure for the above-referenced Registrant as it pertains to its prospectus. The attached XBRL-coded prospectus disclosure is based on the disclosure found in the final form of Fund’s prospectus dated May 30, 2013, as filed on November 21,2013 pursuant to Rule497(c). Sincerely, /s/ Matthew Breitman Matthew Breitman General Counsel Alpine Woods Capital Investors, LLC
